UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6932


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANTIS JETON YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00131-GCM-1)


Submitted:   October 31, 2014             Decided:   November 14, 2014


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lantis Jeton Young, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lantis Jeton Young seeks to appeal his life sentence

imposed in 2003.      At the time Young’s judgment of conviction was

entered on the docket, the Federal Rules of Appellate Procedure

required a defendant in a criminal case to file his notice of

appeal within ten       days      of   the entry    of    judgment.    Fed. R.

App. P. 4(b)(1)(A)(i).         With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351,

353 (4th Cir. 1985).

              The district court entered judgment on September 3,

2003.    Young filed his notice of appeal, at the earliest, June

10, 2014.       Because Young failed to file a timely notice of

appeal   or    to   obtain   an   extension    of   the   appeal   period,   we

dismiss the appeal as untimely.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court.

                                                                      DISMISSED




                                        2